FoRD, Judge:
The above case has been submitted, on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed E. F. W. (Im-gort Specialist’s Initials) by Import Specialist E. F. Winsor (Import pecialist’s Name) on the invoices covered by the above-entitled protest, and assessed with duty at the rate of 12.5% ad valorem under Par. 353 of the Tariff Act of 1930, and claimed to be dutiable at 11.5% ad valorem under Par. 353 as modified by T.D. 55816, consists of pistons which are dedicated for use as parts of electrical diesel locomotives, which are in chief value of metal and have as an essential feature an electrical element.
IT IS FURTHER STIPULATED AND AGREED that said protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of fact, we find and hold that the items of merchandise marked “A” and initialed on the invoice by the designated import specialist are properly dutiable as other articles having as an essential feature an electrical element or device at the rate of 11.5 per centum ad valorem under paragraph 353, Tariff Act of 1930, as modified by Presidential proclamation of certain agreements supplementary to the General Agreement on Tariffs and Trade, 98 Treas. Dec. 51, T.D. 55816.
To the extent indicated the specified claim in the above suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.